DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendments to claims 1 and 31 in the response filed October 15, 2021 are acknowledged by the Examiner.
	Claims 1-29 and 31-32 are pending.
	Claims 15-29 remain withdrawn.
	Claims 1-14 and 31-32 are under consideration in the current action. 
Response to Arguments
With respect to claim 1 and claim 31, Applicant argues that Choi et al does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-14, and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergersen (US 2003/0224314) in view of Solomon (US 2006/0223022) in view of Fenton (US 5499633) and view of Guarlotti et al (US 4848365).
	With respect to claim 1, Bergersen discloses A mouth guard (Fig 2, appliance 1) comprising: a plurality of cavities for receiving and resiliently repositioning a plurality of a patient's teeth on a first jaw of the patient  to move the patient's teeth from a first arrangement toward a second arrangement (Fig 2A, upper and lower teeth cavities 4, detailed to move the patient’s teeth [0159]), the plurality of cavities comprising an accommodation envelope … accommodates at least one tooth of the plurality of the patient's teeth along a spatial path of the at least one tooth ([0170] adjust desired teeth positon which would include the movement of a tooth along a path), the spatial path corresponding to a first location of the at least one tooth at the first arrangement to a second location of the at least one tooth at the second 
Bergersen is silent on providing a swept volume, wherein the swept volume accommodates at least one tooth of the plurality of the patient's teeth along a spatial path of the at least one tooth, the occlusal portion comprising a first plurality of interfacing surfaces configured to contour against a second plurality of interfacing surfaces disposed on an occlusal portion of an appliance for a second jaw opposing the first jaw, wherein the first plurality of interfacing surfaces and the second plurality of interfacing surface are configured to laterally couple the patient's first and second law and thereby distribute localized lateral impact forces; and a gingival portion coupled to the plurality of cavities adjacent a gingiva of the first jaw of the patient, wherein the occlusal portion is wider than gingival portion.  
Solomon teaches an analogous tooth repositioning tray 14 having series of envelopes wherein the envelopes are distorted upon placement onto the teeth ([0008], Fig 7A-7C) therefore providing a swept volume (instant application definition [0040]- along the path of possible tooth positions from the initial point to the end point), wherein the swept volume accommodates at least one tooth of the plurality of the patient's teeth along a spatial path of the at least one tooth ([0056], [0057], tooth 1/12 in first position deforms the device to create a gap between deformed tooth and final tooth positon, the swept volume, which forces movement and repositioning of the tooth), the spatial path corresponding to a first location of the at least one tooth at the first arrangement to a second location of the at least one tooth at the second arrangement, wherein the first arrangement and the second arrangement are different ([0057], tooth moved from a first to a second, different position via the force of the tray).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelopes of Bergersen to have the deformation and thus swept volume as taught by Solomon in order to have a more efficient repositioning through all 6 degrees of freedom (Solomon [0010], [0015]).
Bergersen/Solomon discloses the device as discussed above.
Bergersen/Solomon is silent on the occlusal portion comprising a first plurality of interfacing surfaces configured to contour against a second plurality of interfacing surfaces disposed on an occlusal 
Fenton teaches an analogous oral device for specific jaw and maxillary relationships with upper 12  and lower 16 members the occlusal portion 14 the occlusal portion comprising a first plurality of interfacing surfaces 36 configured to contour against a second plurality of interfacing surfaces 40 disposed on an occlusal portion of an appliance for a second jaw opposing the first jaw (Fig 4), wherein the first plurality of interfacing surfaces and the second plurality of interfacing surface are configured to laterally couple the patient's first and second law and thereby distribute localized lateral impact forces (Fig 4-5, col 5 ln 5-20, the multiple surfaces would obviously allow for distribution of lateral forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusal portion of Bergersen/Solomon to be the coupling features fixed to the upper and lower trays as taught by Fenton in order to allow for more airflow between the upper and lower members and ensure that the device stay in their desired positions (Fenton col 7 ln 10-20). 
Bergersen/Solomon/Fenton discloses the device as discussed above.
Bergersen/Solomon/Fenton is silent on the structure in light of the dependent claims and a gingival portion coupled to the plurality of cavities adjacent a gingiva of the first jaw of the patient, wherein the occlusal portion is wider than gingival portion.
Guarlotti et al teaches an analogous oral device having gingival portion coupled to the plurality of cavities adjacent a gingiva of the first jaw of the patient, wherein the occlusal portion is wider than gingival portion (Fig 9, Fig 10, Fig 12, col 6 ln 20-25, occlusal portion 13 shown wider than gingival portion 26/24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergersen/Solomon/Fenton to have the grooves as taught by Guarlotti et al in order to better attach the device to the user’s teeth (Guarlotti et al col 6 ln 20-25).
With respect to claim 2, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1, wherein: Page 2 of 11Appl. No.: 15/788,529Attorney Docket No.: 22773-771.401Supplemental Reply to Office Action of November 27, 2019the first jaw comprises a lower jaw; the second jaw comprises an upper jaw (Bergersen 
With respect to claim 3, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1, wherein at least one of said plurality of cavities receives a tooth that is not being repositioned during the portion of a course of orthodontic treatment (Bergersen [0180]. Some teeth remain in their current position).  
With respect to claim 4, Bergersen/Solomon/Fenton/Guarlotti et al A mouth guard as in claim 1, wherein the occlusal portion is part of a u-shaped tray configured to exhibit an impact-absorbing compliance during an impact forcing the plurality of the patient's teeth on the first jaw into the second jaw (Bergersen [0166], [0168], u-shaped and a material that would allow for impact absorption).  
With respect to claim 6, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1, adapted to facilitate mouth breathing while the patient bites down (Fenton col 4 ln 5-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusal portion of Bergersen/Solomon/Fenton/Guarlotti et al to be the coupling features fixed to the upper and lower trays that allow for breathing as taught by Fenton in order to allow for more airflow between the upper and lower members and ensure that the device stay in their desired positions (Fenton col 7 ln 10-20). 
With respect to claim 8, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1, comprising an upper component and a lower component, each of said components comprising a plurality of said cavities (Bergersen Fig 5A [0200]).  
With respect to claim 9, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 8, wherein the upper component and the lower component comprise complementary coupling features (Fenton Fig 4, Fig 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusal portion of Choi et al/Solomon/Bergersen/Fenton/Guarlotti et al to be the coupling features fixed to the upper and lower trays that allow for breathing as taught by Fenton in 
With respect to claim 10, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 9, wherein the complementary coupling features comprise snap-fit features (Fenton Fig 4, Fig 5, snap fits 36/40, col 11 ln 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusal portion of Choi et al/Solomon/Bergersen/Fenton/Guarlotti et al to be the snap fit coupling features fixed to the upper and lower trays that allow for breathing as taught by Fenton in order to allow for more airflow between the upper and lower members and ensure that the device stay in their desired positions (Fenton col 7 ln 10-20). 
With respect to claim 11, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 9, wherein the complementary coupling features comprise a plurality of ribs and a plurality of grooves (Fenton Fig 4, Fig 5, ribs and grooves 36/40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusal portion of Choi et al/Solomon/Bergersen/Fenton/Guarlotti et al to be the coupling features fixed to the upper and lower trays that allow for breathing as taught by Fenton in order to allow for more airflow between the upper and lower members and ensure that the device stay in their desired positions (Fenton col 7 ln 10-20). 
With respect to claim 12, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 8, comprising an integral component comprising the upper component and the lower component (Fenton Fig 1-3, integral component 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusal portion of Choi et al/Solomon/Bergersen/Fenton/Guarlotti et al to be the coupling features fixed to the upper and lower trays that make the upper and lower components optionally integral by Fenton in order to allow for more airflow between the upper and lower members and ensure that the device stay in their desired positions (Fenton col 7 ln 10-20). 
With respect to claim 13, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1, comprising a selected color or ornamental design (Bergersen, device is obviously some color, or lack thereof, that has been selected in the manufacturing process).  
With respect to claim 14, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1, wherein a plurality of the received teeth have braces and the accommodation envelope substantially matches a swept volume for the received teeth and braces from the first arrangement and to the second arrangement (Solomon Fig 5B, teeth 1/12 may have braces 13 attached there to, the envelope matched the swept volume created by deformation by the teeth and braces 13 from the first to second arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelopes of Bergersen/Solomon/Fenton/Guarlotti et al to have the deformation and thus swept volume as taught by Solomon in order to have a more efficient repositioning through all 6 degrees of freedom (Solomon [0010], [0015]).
With respect to claim 31, Bergersen discloses A mouth guard (Fig 1, guard 1) comprising: a plurality of cavities for receiving and resiliently repositioning a plurality of a patient's teeth on a first jaw of the patient to move the patient's teeth from a first arrangement toward a second arrangement (Fig 4A, Fig 4B, cavities 4, detailed to move the patient’s teeth [0159]); and an accommodation envelope formed from at least one cavity of the plurality of cavities, the accommodation envelope providing a swept volume, wherein the swept volume accommodate at least one tooth of the plurality of the patient's teeth along a spatial path of the at least one tooth, the spatial path corresponding to a first location of the at least one tooth at the first arrangement to a second location of the at least one tooth at the second arrangement, wherein the first arrangement and the second arrangement are different ([0170] adjust desired teeth positon which would include the movement of a tooth along a path) a u-shaped tray coupled to the plurality of cavities, the u-shaped tray comprising an occlusal portion (Fig 2A, tray 1 in which cavities 4 reside, occlusal portion 31).
Bergersen is silent on the accommodation envelope providing a swept volume, wherein the swept volume accommodate at least one tooth of the plurality of the patient's teeth along a spatial path of the at least one tooth; wherein the occlusal portion comprises a first plurality of interfacing surfaces configured 
Solomon teaches an analogous tooth repositioning tray 14 having series of envelopes wherein the envelopes are distorted upon placement onto the teeth ([0008], Fig 7A-7C) therefore providing a swept volume (instant application definition [0040]- along the path of possible tooth positions from the initial point to the end point), wherein the swept volume accommodates at least one tooth of the plurality of the patient's teeth along a spatial path of the at least one tooth ([0056], [0057], tooth 1/12 in first position deforms the device to create a gap between deformed tooth and final tooth positon, the swept volume, which forces movement and repositioning of the tooth), the spatial path corresponding to a first location of the at least one tooth at the first arrangement to a second location of the at least one tooth at the second arrangement, wherein the first arrangement and the second arrangement are different ([0057], tooth moved from a first to a second, different position via the force of the tray).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelopes of Bergersen to have the deformation and thus swept volume as taught by Solomon in order to have a more efficient repositioning through all 6 degrees of freedom (Solomon [0010], [0015]).
Bergersen/Solomon discloses the device as discussed above.
Bergersen/Solomon is silent on wherein the occlusal portion comprises a first plurality of interfacing surfaces configured to contour against a second plurality of interfacing surface disposed on an occlusal portion of an appliance for a second jaw opposing the first jaw, wherein the first plurality of interfacing surfaces and the second plurality of interfacing surface are configured to laterally couple the patient's first and second law and thereby distribute localized lateral impact forces, and a gingival portion coupled to the plurality of cavities adjacent a gingiva of the first jaw of the patient, wherein the occlusal portion is wider than gingival portion.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occlusal portion of Bergersen/Solomon to be the coupling features fixed to the upper and lower trays as taught by Fenton in order to allow for more airflow between the upper and lower members and ensure that the device stay in their desired positions (Fenton col 7 ln 10-20). 
Bergersen/Solomon/Fenton discloses the device as discussed above.
Bergersen/Solomon/Fenton is silent on the structure in light of the dependent claims and a gingival portion coupled to the plurality of cavities adjacent a gingiva of the first jaw of the patient, wherein the occlusal portion is wider than gingival portion.
Guarlotti et al teaches an analogous oral device having gingival portion coupled to the plurality of cavities adjacent a gingiva of the first jaw of the patient, wherein the occlusal portion is wider than gingival portion (Fig 9, Fig 10, Fig 12, col 6 ln 20-25, occlusal portion 13 shown wider than gingival portion 26/24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bergersen/Solomon/Fenton to have the grooves as taught by Guarlotti et al in order to better attach the device to the user’s teeth (Guarlotti et al col 6 ln 20-25).
With respect to claim 32, Bergersen/Solomon/Fenton/Guarlotti et al discloses The mouth guard of claim 31, wherein the occlusal portion comprises a compliance dependent on one or more of an elasticity of a material of the u-shaped tray, a thickness of the material of the u-shaped tray, and a span coverage of the occlusal portion (Bergersen [0166], [0168], occlusal portion 31 is u-shaped and a material that would allow for impact absorption and elasticity).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergersen/Solomon/Fenton/Guarlotti et al in view of Morgan et al. (US 2006/0237020). 
With respect to claim 5 Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1.
Bergersen/Solomon/Fenton/Guarlotti et al is silent on comprising a leash tab.  
Morgan et al teaches an analogous mouth guard having a leash tab 100 (Fig 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Bergersen/Solomon/Fenton/Guarlotti et al with the leash tab as taught by Morgan et al in order to ensure device positioning and to ensure the device does not get lost (Morgan et al. [0036], [0073]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergersen/Solomon/Fenton/Guarlotti et al in view of Kallestad et al (US 3943924). 
With respect to claim 7, Bergersen/Solomon/Fenton/Guarlotti et al discloses A mouth guard as in claim 1.
Bergersen/Solomon/Fenton/Guarlotti et al is silent on comprising a multi-laminate material.
Kallestad et al teaches an analogous form fitted mouth guard being comprised of multi-laminate material (col 4 ln 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device material of Bergersen/Solomon/Fenton/Guarlotti et al to be the multi-laminate as taught by Kallestad et al in order to have a material that best fits the needs of the user (Kallestad et al col 1 ln 40-50, ln 60-65). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786